  Case 19-02618      Doc 35   Filed 05/09/19 Entered 05/09/19 16:22:48            Desc Main
                                Document      Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                     )               BK No.:     19-02618
Luis Perales and Cynthia Perales           )
                                           )               Chapter: 13
                                           )
                                                           Honorable Timothy Barnes
                                           )
                                           )
              Debtor(s)                    )

                                      Order Confirming Plan

       The plan under Chapter 13 of the Bankruptcy code, filed as docket No. 32, having been found
by the Court to comply with the provisions of the 11 U.S.C. section 1325, THE PLAN IS HEREBY
CONFIRMED.




                                                        Enter:


                                                                 Timothy A. Barnes
Dated: May 09, 2019                                              United States Bankruptcy Judge
